United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1123
                       ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

                              Peter Alan Lundberg

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                         Submitted: December 10, 2018
                           Filed: February 28, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      On April 20, 2017, Peter Lundberg robbed a bank in Coralville, Iowa of
$1,080. Lundberg was later apprehended by authorities and charged by a federal
grand jury with one count of bank robbery in violation of 18 U.S.C. § 2113(a).
Lundberg pled guilty on September 1, 2017. At the January 8, 2018 sentencing, the
district court1 classified Lundberg as a career offender due to: (1) his current offense;
(2) a 1979 bank robbery conviction; and (3) a 2001 Missouri conviction for robbery
in the second degree. See USSG §4B1.1(a). When determining that Lundberg was
a career offender, the court found that Missouri robbery in the second degree satisfies
the enumerated offense clause of the Guidelines. The resulting sentencing guidelines
range was 151–188 months, and the court imposed a sentence of 180 months.

      Lundberg appeals, asserting the district court erred in calculating his guidelines
range because he should not have been classified as a career offender. Lundberg
argues that neither his current offense nor his 1979 bank robbery conviction should
count as crimes of violence. Lundberg’s argument is foreclosed by our decision in
United States v. Harper, 869 F.3d 624, 626–27 (8th Cir. 2017).

       We review de novo whether Lundberg’s Missouri second-degree robbery
conviction qualifies as a “crime of violence.” United States v. Hall, 877 F.3d 800,
806 (8th Cir. 2017) (citing United States v. Harrison, 809 F.3d 420, 425 (8th Cir.
2015)). We affirm the district court without reaching the question whether Missouri
second-degree robbery satisfies the enumerated offense clause, as we have previously
held that such a conviction is a “violent felony” under the force clause. United States
v. Swopes, 886 F.3d 668, 671 (8th Cir. 2018) (en banc); United States v. Young, 720
F. App’x 803, 805 (8th Cir. 2018) (unpublished per curiam). These views are
consistent with the Supreme Court’s decision in Stokeling v. United States, which
recognized that the common law elements of robbery and the Armed Career Criminal
Act’s force clause are satisfied through the use of only slight force sufficient to
overcome a victim’s resistance. 139 S. Ct. 544, 550–54 (2019).

      We affirm Lundberg’s sentence.
                    ______________________________

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                   -2-